UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7494



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TYRONE IGNATIUS GREENFIELD,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-123)


Submitted:   January 27, 2005               Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Ignatius Greenfield, Appellant Pro Se. Kenneth E. Melson,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Tyrone Ignatius Greenfield seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 60(b) motion

for reconsideration of his conviction, which was construed as an

untimely 28 U.S.C. § 2255 (2000) motion.                      The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.           28 U.S.C. § 2253(c)(1) (2000); see Reid v.

Angelone,      369   F.3d    363    (4th    Cir.   2004).        A    certificate       of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional       claims    is    debatable      and   that       any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Greenfield has not made the requisite

showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal   contentions        are   adequately      presented         in   the

materials      before   the    court       and   argument   would          not    aid   the

decisional process.



                                                                                 DISMISSED